UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7335


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TRACY ALLEN CALLIHAN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Abingdon. James P. Jones, District Judge. (1:16-cr-00041-JPJ-6; 1:19-cv-81347-JPJ)


Submitted: January 21, 2020                                       Decided: January 24, 2020


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dennis Jones, DENNIS E. JONES & ASSOCIATES, PC, Abingdon, Virginia, for
Appellant. Samuel Cagle Juhan, OFFICE OF THE UNITED STATES ATTORNEY,
Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tracy Allen Callihan seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2255 (2018) motion. The order is not appealable unless a circuit justice or

judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B) (2018). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2018). When the district court denies relief

on the merits, a prisoner satisfies this standard by demonstrating that reasonable jurists

would find the district court’s assessment of the constitutional claims debatable or wrong.

See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable and that the motion states a debatable claim of the denial of a

constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v.

McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Callihan has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2